Citation Nr: 1624433	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  15-35 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active service from December 1960 to December 1962.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

The Veteran was initially denied service connection for bilateral hearing loss in a January 2015 rating decision as "no reliable audiometric findings were available, the evidence does not show that you currently have disabling hearing for VA purposes."

The rating decision based its determination on the January 2015 VA audiological examination.  The VA examiner determined that the puretone thresholds could not be tested.  The VA examiner explained, "[p]ure tone testing was attempted;
however, [the] Veteran was not responding to beeps consistently.  When prompted,
he said he could hear the beeps, but would not raise his head to indicate
hearing.  This may be a language problem or malingering.  Recommend retest
with an audiologist who speaks [S]panish."

Given the above, the Board finds that VA's duty to provide a new VA examination with a VA examiner who speaks Spanish and obtain a medical opinion regarding 

the claim for entitlement to service connection for bilateral hearing loss has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating that VA's duty to assist veterans, pursuant to the Veterans Claims Assistance Act of 2000, includes the duty to obtain a medical examination and/or opinion when necessary to make a decision on a claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Copies of updated pertinent treatment records should be obtained and added to the claims folder.

2.  Following completion of the above, schedule the Veteran for a VA audiological examination with the appropriate specialist, who speaks Spanish, to identify the presence and, if present, the etiology of hearing loss.  If diagnosed, the VA examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that each such disorder had its onset during active service or is otherwise related to any in-service disease, event, or injury. 

In providing this opinion, the examiner should acknowledge the Veteran's military occupational specialty, his lay statements, and his complete post-service history of noise exposure, including during his employment. 

The examiner is asked to please note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection 

claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89   (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The entire claims file must be made available to the VA examiner designated to examine the Veteran for review of pertinent documents therein and the examination report should reflect that such a review was made.  All indicated tests and studies should be accomplished (with all results made available to the requesting examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

Additionally, the VA examiner should consider and comment on the Veteran's pertinent in-service treatment records, VA treatment records (including all prior VA Compensation and Pension examination records), and private treatment records.

The examiner should comment on functional impairment due to any diagnosed disorder.

The VA examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  Furthermore, although the examination is to be conducted in Spanish, the VA examiner is requested to complete the report in English.

3. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, corrective procedures should be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

4. After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

